United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 5, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30146
                           Summary Calendar


LARRY STEPHEN MCBRIDE, SR.,

                                      Plaintiff-Appellant,

versus

WILLIAM EARL HILTON; BRIAN FROST; MARK ROGERS,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                          USDC No. 1:03-CV-264
                          --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges:

PER CURIAM:*

     Larry Stephen McBride, Sr., prisoner # 23596 in the Rapides

Parish, Louisiana, detention center, appeals the district court’s

dismissal of his pro se, in forma pauperis, 42 U.S.C. § 1983

complaint.     McBride also moves for appointment of counsel.       He

argues that the district court erred by dismissing his claims,

which arose from an incident between him and deputies when they

responded to a domestic disturbance complaint, dismissing his

property damage claim, and failing to appoint him counsel.

McBride contends that Corporal Brian Frost used excessive force,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30146
                                  -2-

causing him injuries, failed to obtain medical assistance for

him, and broke his $2,000 gold chain.       Also on appeal, McBride

seeks relief for privacy, due process, “contra bonos mores,” and

First Amendment claims and requests appointment of appellate

counsel.

     The district court properly granted Sheriff William Earl

Hilton’s motion to dismiss and Deputy Mark Rodgers’ motion for

summary judgment because McBride did not object to the magistrate

judge’s recommendations concerning these defendants, and he has

failed to demonstrate any plain error concerning those

dismissals.   See Douglass v. United Servs. Auto. Ass’n, 79 F.3d

1415, 1428-29 (5th Cir. 1996) (en banc).

     The district court also did not err in granting summary

judgment in favor of Corporal Frost.    Based upon McBride’s

violent history (of which the deputies were aware before

approaching McBride), McBride’s violent reaction to requests for

him to step outside, and the undisputed scuffle in which McBride

engaged with the officers, Corporal Frost used reasonable force

to prevent serious bodily injury to themselves or to others and

also to prevent McBride from escaping.       See Tarver v. City of

Edna, 410 F.3d 745, 753 (5th Cir. 2005).       This court will not

second-guess the deputies concerning a situation in which they

had to make split-second, on-the-scene decisions while confronted

with a violent individual.    See Wagner v. Bay City, Tex., 227

F.3d 316, 321 (5th Cir. 2000).    Corporal Frost is entitled to
                             No. 06-30146
                                  -3-

qualified immunity based upon the undisputed facts viewed in the

light most favorable to McBride.

     The district court also did not err in granting summary

judgment on McBride’s property loss claim.    Although McBride’s

property loss was more than de minimis, his constitutional rights

have not been violated by Corporal Frost’s damaging his gold

chain because Louisiana affords McBride due process by providing

a post-deprivation remedy.    See La. Civ. Code art. 2315 (West

Supp. 2006).

     Further, McBride is not entitled to relief regarding the

privacy, due process, “contra bonos mores” and First Amendment

claims because he failed to raise these claims in the district

court.   See Black v. North Panola School Dist., 461 F.3d 584, 593

(5th Cir. 2006) (citing Leverette v. Louisville Ladder Co., 183

F.3d 339, 342 (5th Cir. 1999)).    McBride’s pro se status does not

excuse him from this pleading requirement.    See Grant v. Cuellar,

59 F.3d 523, 524-25 (5th Cir. 1995).

     Finally, because McBride is not entitled to appointment of

counsel for his § 1983 claims and he has failed to demonstrate

exceptional circumstances, the district court did not err in

denying him appointment of counsel.    See Ulmer v. Chancellor, 691

F.2d 209, 212 (5th Cir. 1982).    For the same reason, McBride’s

request for appointment of appellate counsel is denied.     See

Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994).

     AFFIRMED.   Motion DENIED.